MEMORANDUM **
Xiao Liang Chen, a native and citizen of China, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Chen failed to meet his burden of establishing a well-founded fear of future persecution because his similarly situated family members remain in China without harm. See Aruba v. INS, 80 F.3d 1389, 1395 (9th Cir.1996).
Because Chen did not establish asylum eligibility, it necessarily follows that he did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.